USCA11 Case: 21-11428     Date Filed: 11/30/2022    Page: 1 of 58




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11428
                   ____________________

MICHAEL BAXTER,
                                              Plaintiff-Appellant,
versus
LOUIS ROBERTS, III,
TREVOR LEE,
Deputy,


                                          Defendants-Appellees.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 5:19-cv-00216-MCR-MJF
USCA11 Case: 21-11428       Date Filed: 11/30/2022    Page: 2 of 58




2                      Opinion of the Court                21-11428

                    ____________________

Before WILSON, BRANCH, and TJOFLAT, Circuit Judges.
BRANCH, Circuit Judge:
       This is an appeal from summary judgment in a civil rights
case arising from a traffic stop and arrest that took place in
Northwest Florida on December 24, 2017. On that day, Michael
Baxter was pulled over by Deputy Trevor Lee of the Jackson
County Sheriff’s Office for erratic driving. During the stop, Deputy
Lee noticed an open container of beer and decided to issue a
warning citation. Deputy Lee wrote—but never delivered—the
ticket. Instead, a few minutes into the stop, he ordered Baxter out
of the truck so he could walk his drug-sniffing dog around the
vehicle. The encounter escalated. Baxter resisted Deputy Lee’s
commands verbally and then physically. Once Baxter exited the
truck, Deputy Lee arrested him for obstruction. Baxter suffered
minor injuries. His truck was searched, but no drugs were found.
The obstruction charge was later dismissed.
       A couple years after this encounter, Baxter filed claims
against Deputy Lee and the Jackson County Sheriff under 42 U.S.C.
§ 1983 and Florida common law. In his § 1983 claims against
Deputy Lee, Baxter asserted that Deputy Lee violated his Fourth
Amendment rights in four ways. Baxter alleged that Deputy Lee
(1) initiated the traffic stop without justification; (2) unlawfully
prolonged the stop to conduct a dog sniff for the presence of drugs;
(3) arrested him for obstruction without probable cause; and (4)
USCA11 Case: 21-11428                Date Filed: 11/30/2022   Page: 3 of 58




21-11428                     Opinion of the Court                         3

used excessive force in arresting him. Under a Monell 1 theory of
liability, Baxter asserted that the Jackson County Sheriff was also
responsible for the constitutional violations he endured. In his
state law claims, Baxter asserted false imprisonment and battery
against Deputy Lee personally and the sheriff vicariously.
       The district court granted the defendants summary
judgment. It held that Deputy Lee was entitled to qualified
immunity on the § 1983 claims and otherwise found that Baxter’s
claims lacked merit. The district court got it mostly right—but not
entirely. One aspect of Baxter’s § 1983 claims—whether Deputy
Lee unlawfully prolonged the traffic stop—presents triable issues
that preclude qualified immunity at the summary judgment stage.
The same is true for two aspects of Baxter’s false imprisonment
claim. In all other respects, the district court was correct.
     Accordingly, after careful review and with the benefit of oral
argument, we affirm in part, vacate in part, and remand.

                                I.    Background
          A. Facts 2
     On December 24, 2017, Michael Baxter stopped at a
convenience store in Northwest Florida to buy gas and a beer.


1
    Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).
2
 At summary judgment, we recite the facts in the light most favorable to
Baxter. See Stryker v. City of Homewood, 978 F.3d 769, 773 (11th Cir. 2020).
However, we credit objective record evidence over Baxter’s account when the
USCA11 Case: 21-11428          Date Filed: 11/30/2022      Page: 4 of 58




4                        Opinion of the Court                   21-11428

After leaving the store, Baxter cracked open the beer, placed it in
the cupholder, and kept driving. Around that time, Jackson
County Sheriff’s Deputy Trevor Lee—who was on patrol in his K9
unit squad car—noticed Baxter’s truck. Baxter’s driving caught
Deputy Lee’s attention because he was swerving and weaving
within his lane of traffic. 3 Deputy Lee followed Baxter and pulled
him over after he continued to swerve and weave.
      After Baxter pulled over, Deputy Lee exited his squad car
and approached the passenger side of Baxter’s truck. 4 Deputy Lee
informed Baxter that he had been “all over the road” and asked if
he was okay. Baxter responded that he had been “trying to make
a phone call.” Deputy Lee asked Baxter for his license, insurance,
and registration. Baxter told Deputy Lee he “didn’t know” he had
been “all over the road.”
      At this point, Deputy Lee noticed the cracked beer can in the
cupholder and told Baxter he could not have the open container in




two are squarely contradictory. See Shaw v. City of Selma, 884 F.3d 1093,
1098 (11th Cir. 2018).
3
  Baxter claims that he was driving slowly and carefully when Deputy Lee
pulled him over. Baxter’s description, however, is in direct conflict with
objective record evidence that confirms he was distracted and driving
erratically.
4
  Deputy Lee’s bodycam depicts the visual and auditory events of the stop
from this point forward in clear detail.
USCA11 Case: 21-11428          Date Filed: 11/30/2022        Page: 5 of 58




21-11428                 Opinion of the Court                             5

the vehicle. 5 Meanwhile, Baxter handed over his license, but was
struggling to find his insurance and registration. Deputy Lee told
Baxter that he would let him “work on that,” and returned to his
squad car. He called dispatch to run a records check.
        Deputy Lee then returned to the passenger side of Baxter’s
truck. Baxter handed over his insurance card. He kept searching
for his registration, but said he “d[idn’t] know where [he] could see
it.” Deputy Lee told Baxter to “hang tight” as he was going to write
a warning ticket and then “walk my dog around the car.” Deputy
Lee went back to his car and typed up what appeared to be a
warning ticket for Baxter’s open container violation.
       Leaving the warning ticket up on his computer—but
without printing or delivering it—Deputy Lee walked to the
driver’s side of Baxter’s truck. He instructed Baxter to “turn the
truck off and step back here to me.” Baxter asked why he needed
to exit the vehicle, and Deputy Lee explained that he planned to
“walk[] the dog around the car” to sniff for drugs. Baxter
questioned Deputy Lee’s “probable cause” to do so. Deputy Lee
asserted that he needed none. For the next minute or so, Deputy
Lee repeatedly asked Baxter to step out of the truck while Baxter
repeatedly claimed that Deputy Lee had no justification for
walking the dog around his vehicle. Baxter eventually complied.
He turned the truck off, took the key out, and stepped out. Deputy

5
  In Florida, having an open container in a vehicle is a noncriminal traffic
infraction. See Fla. Stat. §§ 316.655, 316.1936(2)(a), 318.13(3).
USCA11 Case: 21-11428               Date Filed: 11/30/2022          Page: 6 of 58




6                             Opinion of the Court                       21-11428

Lee asked Baxter to hand over his keys, but Baxter said “they’re my
keys” and clutched them to his chest.
      At that point, Deputy Lee decided to arrest Baxter for
nonviolent obstruction. 6 In conducting the arrest, Deputy Lee
grabbed Baxter’s arm, forced him to the ground, twisted his arm
around, and placed him in handcuffs. Baxter suffered a chipped
tooth and facial abrasions.
        Shortly after the arrest, a sergeant with the Jackson County
Sheriff’s Office arrived. Baxter claims to have heard Deputy Lee
tell the sergeant that he had to “charge [Baxter] with something”
because he had “roughed him up.” A few minutes later, Deputy
Lee walked his K9 around Baxter’s truck. The dog alerted, but
Deputy Lee found no drugs inside Baxter’s truck.
       Baxter was charged with nonviolent obstruction and
ticketed for the open container. The obstruction charge was later
dismissed. According to Baxter, after the December 24, 2017
incident, Deputy Lee twice pulled his squad car up behind Baxter,
turned his lights on as if to pull Baxter over, but then just “cruis[ed]
on by.”



6
    Fla. Stat. § 843.02 provides:
          Whoever shall resist, obstruct, or oppose any officer . . . in the
          lawful execution of any legal duty, without offering or doing
          violence to the person of the officer, shall be guilty of a
          misdemeanor of the first degree.
USCA11 Case: 21-11428             Date Filed: 11/30/2022         Page: 7 of 58




21-11428                   Opinion of the Court                                 7

        B. Procedural History
        In July 2019, Baxter filed a civil rights complaint against
Deputy Lee and the Jackson County Sheriff in which he asserted
claims under 42 U.S.C. § 1983 and Florida common law. In his
§ 1983 claims against Deputy Lee, Baxter alleged that Deputy Lee
violated his Fourth Amendment rights in four distinct ways: by (1)
unlawfully initiating the traffic stop; (2) unlawfully prolonging the
traffic stop; (3) arresting him without probable cause; and (4) using
excessive force during the arrest. Baxter also asserted Monell
claims against the Jackson County Sheriff in which he alleged that
the sheriff was responsible for the constitutional injuries he
allegedly suffered. 7 Finally, Baxter asserted common law tort
claims for false imprisonment and battery against both Deputy Lee
personally and the sheriff vicariously.
       Following discovery, the defendants filed motions for
summary judgment. In their respective motions, the defendants
argued that all of Baxter’s claims lacked merit. Deputy Lee also
asserted immunity defenses—qualified immunity with respect to
the § 1983 claims and statutory immunity under Florida law with
respect to the state law claims.



7
  Baxter’s claims against the Jackson County Sheriff in his official capacity were
“effectively an action against the governmental entity [the sheriff] represents,”
i.e., the Jackson County Sheriff’s Office. Cook ex rel. Estate of Tessier v.
Sheriff of Monroe Cnty., 402 F.3d 1092, 1115 (11th Cir. 2005).
USCA11 Case: 21-11428        Date Filed: 11/30/2022     Page: 8 of 58




8                      Opinion of the Court                 21-11428

       After the defendants moved for summary judgment, but
before Baxter responded, Baxter took the witness statement of a
former Jackson County Sheriff’s Deputy. In that statement, Cory
Finch—who was Deputy Lee’s former supervisor—testified that he
raised concerns about Deputy Lee conducting traffic stops without
probable cause, but that, to his knowledge, no remedial action was
taken by the sheriff’s office. Baxter attached Finch’s witness
statement to his response to the defendants’ motions for summary
judgment. The defendants moved to strike Finch’s statement from
the summary judgment record because Baxter had not disclosed
Finch as a potential witness prior to the close of discovery.
        The district court granted the defendants’ motions for
summary judgment and their motion to strike Finch’s statement.
In granting the motion to strike, the district court found that Baxter
had failed to timely disclose Finch as a potential witness and that
the failure was neither justified nor harmless. In granting summary
judgment, the district court found that Baxter failed to raise a
genuine dispute of material fact as to whether Deputy Lee violated
his constitutional rights during the December 2017 traffic stop and
arrest. As such, Deputy Lee was entitled to qualified immunity as
to the § 1983 claims against him. Because it found that Baxter had
failed to raise a genuine dispute of material fact as to whether
Deputy Lee violated his constitutional rights, the district court
found that Baxter’s state law tort claims against both Deputy Lee
and the Jackson County Sheriff also lacked merit. Finally, the
USCA11 Case: 21-11428       Date Filed: 11/30/2022    Page: 9 of 58




21-11428               Opinion of the Court                       9

district court granted summary judgment in the sheriff’s favor on
the Monell claims.
      The district court entered judgment and Baxter timely
appealed.

                     II. Standard of Review
       We review the district court’s grant of summary judgment
de novo. Simmons v. Bradshaw, 879 F.3d 1157, 1162 (11th Cir.
2018). Summary judgment is proper where the evidence “shows
that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). “If no reasonable jury could return a verdict in favor of the
nonmoving party, there is no genuine issue of material fact and
summary judgment will be granted.” Beal v. Paramount Pictures
Corp., 20 F.3d 454, 459 (11th Cir. 1994). To defeat summary
judgment, “a mere scintilla of evidence supporting the opposing
party’s position will not suffice; there must be enough of a showing
that the jury could reasonably find for that party.” Gogel v. Kia
Motors Mfg. of Ga., Inc., 967 F.3d 1121, 1134 (11th Cir. 2020) (en
banc) (quotation omitted and alteration adopted).
       At the summary judgment stage, “we view the evidence,
draw all reasonable factual inferences, and resolve all reasonable
doubts in favor of the non-movant.” Stryker v. City of
Homewood, 978 F.3d 769, 773 (11th Cir. 2020). But we do so only
“to the extent supportable by the record.” Scott v. Harris, 550 U.S.
372, 381 n.8 (2007) (emphasis omitted). “When opposing parties
USCA11 Case: 21-11428       Date Filed: 11/30/2022    Page: 10 of 58




10                     Opinion of the Court                21-11428

tell two different stories, one of which is blatantly contradicted by
the record, so that no reasonable jury could believe it, a court
should not adopt that version of the facts for purposes of ruling on
a motion for summary judgment.” Id. at 380. Thus, “in cases
where a video in evidence obviously contradicts the nonmovant’s
version of the facts, we accept the video’s depiction instead of the
nonmovant’s account and view the facts in the light depicted by
the videotape.” Shaw v. City of Selma, 884 F.3d 1093, 1098 (11th
Cir. 2018) (citations and quotations omitted and alterations
adopted).

                          III. Discussion
      In this appeal from summary judgment, Baxter raises
numerous challenges pertaining to both his federal and state law
claims. We agree with the district court’s decision to grant
summary judgment as to most—but not all—of Baxter’s claims.
Accordingly, we affirm in part and vacate in part.
      We proceed as follows. First, we address a threshold
evidentiary issue: the exclusion of Cory Finch’s witness statement.
We conclude that the district court did not abuse its discretion.
       Second, we evaluate Baxter’s § 1983 claims against Deputy
Lee, which relate to four distinct aspects of Baxter’s encounter with
Deputy Lee: (1) Deputy Lee’s decision to pull Baxter over; (2) the
stop’s duration; (3) Deputy Lee’s decision to arrest Baxter; and (4)
Deputy Lee’s use of force during the arrest. We conclude that
Deputy Lee is entitled to qualified immunity with respect to the
USCA11 Case: 21-11428       Date Filed: 11/30/2022     Page: 11 of 58




21-11428               Opinion of the Court                        11

first, third, and fourth issues. The second issue, however—relating
to the permissible duration of the traffic stop—raises a triable issue
for which qualified immunity is not justified at this stage.
      Third, we consider Baxter’s Monell claims against the
Jackson County Sheriff. We conclude that the district court
correctly granted summary judgment.
       Finally, we address Baxter’s state law claims against Deputy
Lee and the sheriff for false imprisonment and battery. We
conclude that one of Baxter’s state law claims raises triable issues
that preclude summary judgment—in particular, the false
imprisonment claim relating to the traffic stop’s duration and
Deputy Lee’s decision to arrest Baxter. The remainder of the state
law claims were correctly dismissed at summary judgment.

       A. Exclusion of Cory Finch’s Witness Statement
       Baxter argues that the district court erred in excluding Cory
Finch’s witness statement from the summary judgment record.
The district court struck his statement because Finch was not
disclosed as a potential witness during discovery and Baxter
obtained his statement after the close of discovery. For the reasons
below, we find that the district court did not abuse its discretion.
       We start with the discovery rules. Federal Rule of Civil
Procedure 26 prescribes when and how parties must disclose
potential witnesses. Rule 26(a) requires initial disclosures,
including the names of “individual[s] likely to have discoverable
information” that the disclosing party may use to support its case.
USCA11 Case: 21-11428        Date Filed: 11/30/2022     Page: 12 of 58




12                      Opinion of the Court                 21-11428

See Fed. R. Civ. P. 26(a)(1)(A)(i). Rule 26(e) directs parties to
supplement their initial disclosures if they learn that material
information was left out. See Fed. R. Civ. P. 26(e). Failure to
comply is penalized:
       If a party fails to provide information or identify a
       witness as required by Rule 26(a) or (e), the party is
       not allowed to use that information or witness to
       supply evidence on a motion, at a hearing, or at a trial,
       unless the failure was substantially justified or is
       harmless.

Fed. R. Civ. P. 37(c)(1).
       In this case, Baxter included several potential witnesses in
his initial disclosures—but not Finch. When discovery closed,
Baxter still had not disclosed Finch as a potential witness.
Nonetheless, Baxter’s counsel took Finch’s witness statement a few
weeks later and included the statement as an exhibit at summary
judgment. The defendants moved to strike, and following Rule 37,
the district court excluded Finch’s statement.
       We review the district court’s decision to strike the witness
statement for abuse of discretion. See Evans v. Books-A-Million,
762 F.3d 1288, 1295 (11th Cir. 2014). Three factors inform our
review: “[1] the explanation for the failure to disclose the witness,
[2] the importance of the testimony, and [3] the prejudice to the
opposing party if the witness had been allowed to testify.” Romero
v. Drummond Co., 552 F.3d 1303, 1321 (11th Cir. 2008) (alteration
adopted) (quoting Fabrica Italiana Lavorazione Materie Organiche,
USCA11 Case: 21-11428       Date Filed: 11/30/2022     Page: 13 of 58




21-11428               Opinion of the Court                        13

S.A.S. v. Kaiser Aluminum & Chem. Corp., 684 F.2d 776, 780 (11th
Cir. 1982)). Each factor supports the district court’s decision.
       First, we consider the explanation for the failure to disclose.
Id. Baxter asserts that his failure to disclose was excusable because,
while Finch was not disclosed in this case, he was disclosed in a
series of other § 1983 suits—brought by different plaintiffs and
involving claims against a different deputy (Zach Wester)—in the
same district court. We are not convinced. To state the obvious,
disclosing a witness in one case does not provide notice that the
witness might be used in a different case.
      Baxter claims this is a special notice situation because his
case was “consolidated” with the Wester cases. The record,
however, shows that when the district court suggested such
consolidation, Baxter and Deputy Lee jointly represented that the
“underlying facts alleged by [Baxter] are unrelated and separate”
from those other matters. Simply put, Baxter’s explanation is
contradicted by the record.
       Second, we consider “the importance of the testimony.” Id.
Our assessment is that Finch’s statement would not have had
much, if any, relevance at summary judgment. In the excluded
statement, Finch—who formerly supervised Deputy Lee—testified
that he had raised concerns to his boss about Deputy Lee
conducting traffic stops without probable cause and requested that
a dashcam be placed in Deputy Lee’s squad car, but that, to his
knowledge, the sheriff’s office never investigated the traffic stops
nor installed the dashcams. Notably, however, Finch’s testimony
USCA11 Case: 21-11428            Date Filed: 11/30/2022          Page: 14 of 58




14                          Opinion of the Court                       21-11428

did not address the December 2017 encounter between Baxter and
Deputy Lee and would have had no bearing on the analysis of
whether Deputy Lee violated Baxter’s constitutional rights during
that incident. 8
       Third, we consider “the prejudice to the opposing party if
the witness had been allowed to testify.” Id. The prejudice is clear.
The defendants should have had the opportunity to depose Finch
with fair notice that Baxter might use him as a witness and to
develop other record evidence to rebut his assertions. Baxter’s
failure to follow Rule 26 robbed the defendants of that chance.
Exclusion was the appropriate remedy. See, e.g., R.M.R. ex rel.
P.A.L. v. Muscogee Cnty. Sch. Dist., 165 F.3d 812, 813, 818–19
(11th Cir. 1999) (affirming exclusion of “last-minute witness” at
trial where allowing witness to testify would have “den[ied]




8
    Finch’s testimony could have potentially had some significance for Baxter’s
Monell claim in which he asserted that the sheriff “exhibit[ed] deliberate
indifference to constitutional deprivations caused by [Deputy Lee].” But even
if we assume that Finch’s testimony would have strengthened Baxter’s
showing at summary judgment on the Monell claim, we would still affirm the
district court’s decision to exclude the statement given the lack of justification
for failing to disclose Finch as a witness and the prejudice allowing the
statement would have caused the defendants. See Bearint ex rel. Bearint v.
Dorell Juv. Grp., Inc., 389 F.3d 1339, 1353 (11th Cir. 2004) (“Regardless of the
importance of [the] testimony, the reasons for the delay in the . . . disclosure
and the consequent prejudice that [the] testimony would have caused [the
defendants] require us to affirm the district court’s ruling.”).
USCA11 Case: 21-11428        Date Filed: 11/30/2022     Page: 15 of 58




21-11428                Opinion of the Court                        15

[defendant] the opportunity to depose him and prepare cross-
examination” and resulted in “extreme prejudice”).
      The district court did not abuse its discretion in excluding
Finch’s witness statement from the summary judgment record.
We affirm that determination.

       B. Section 1983 Claims Against Deputy Lee
       In his § 1983 claims, Baxter asserted that Deputy Lee
violated his Fourth Amendment rights in four distinct ways during
the December 2017 traffic stop: (1) Deputy Lee’s decision to initiate
the traffic stop; (2) the stop’s duration; (3) Deputy Lee’s decision to
arrest Baxter; and (4) Deputy Lee’s use of force during the arrest.
The district court found that Deputy Lee was entitled to qualified
immunity on each issue and granted summary judgment. Baxter
challenges those determinations on appeal.
        We begin with the standard for qualified immunity: “The
doctrine of qualified immunity protects government officials ‘from
liability for civil damages insofar as their conduct does not violate
clearly established statutory or constitutional rights of which a
reasonable person would have known.’” Pearson v. Callahan, 555
U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800,
818 (1982)). This is a two-part test. First, we consider whether the
plaintiff can “establish a constitutional violation.” Grider v. City of
Auburn, 618 F.3d 1240, 1254 (11th Cir. 2010). Then, “[i]f the facts,
construed in the light most favorable to the plaintiff, show that a
constitutional right has been violated,” we consider “whether the
USCA11 Case: 21-11428       Date Filed: 11/30/2022     Page: 16 of 58




16                     Opinion of the Court                 21-11428

right violated was ‘clearly established.’” Id. The plaintiff bears the
burden at both steps. Spencer v. Benison, 5 F.4th 1222, 1230 (11th
Cir. 2021). Finally, “[e]ntitlement to qualified immunity is for the
court to decide as a matter of law.” Simmons, 879 F.3d at 1163.
But if, “at the summary judgment stage, the evidence construed in
the light most favorable to the plaintiff shows that there are facts
inconsistent with granting qualified immunity, then the case and
the qualified immunity defense proceed to trial.” Stryker, 978 F.3d
at 773.
        As we will explain, we affirm the district court’s grant of
summary judgment as to Deputy Lee’s decisions to initiate the
traffic stop, arrest Baxter, and use permissible force. Deputy Lee
was entitled to qualified immunity on these issues. However, we
vacate the grant of summary judgment as to Deputy Lee’s
extension of the traffic stop. There are genuine disputes of material
fact about whether Deputy Lee unlawfully prolonged the traffic
stop that preclude qualified immunity on that issue at this stage.

           1.   Initial Traffic Stop
     Baxter argues that the December 2017 traffic stop was
unlawful under the Fourth Amendment. We disagree.
        The Fourth Amendment protects against “unreasonable
searches and seizures.” U.S. Const. amend. IV. A traffic stop
“constitute[s] a ‘seizure’ within the meaning” of the Fourth
Amendment. Delaware v. Prouse, 440 U.S. 648, 653 (1979). A
traffic stop is constitutional if the officer had reasonable suspicion
USCA11 Case: 21-11428             Date Filed: 11/30/2022          Page: 17 of 58




21-11428                    Opinion of the Court                                 17

to believe that criminal activity has occurred, is occurring, or is
about to occur. United States v. Campbell, 26 F.4th 860, 880 (11th
Cir. 2022) (en banc). “In other words, an officer making a stop must
have a particularized and objective basis for suspecting the person
stopped of criminal activity.” Id. (quotation omitted). “Even
minor traffic violations qualify as criminal activity.” 9 Id.
        We must determine whether there is a genuine dispute of
material fact concerning Baxter’s driving on the evening of
December 24, 2017, and whether it gave Deputy Lee reason to
suspect that Baxter committed a traffic violation which would
justify the traffic stop. The relevant traffic regulation is supplied by
Florida law:
        A vehicle shall be driven as nearly as practicable
        entirely within a single lane and shall not be moved




9
  We have sometimes indicated that probable cause, rather than reasonable
suspicion, is necessary to justify a traffic stop in which the reason for the stop
is a potential traffic violation rather than suspicion of other criminal activity.
See, e.g., United States v. Gibbs, 917 F.3d 1289, 1294 (11th Cir. 2019) (stating
that “a police officer generally may lawfully detain an individual without a
warrant if (1) there is probable cause to believe that a traffic violation has
occurred (a traffic stop), or (2) there is reasonable suspicion to believe the
individual has engaged or is about to engage in criminal activity (an
investigative or Terry stop)”). But in our recent en banc opinion in Campbell,
we clarified that “reasonable suspicion is all that is required” to justify any type
of traffic stop. 26 F.4th at 880 n.15 (citing Heien v. North Carolina, 574 U.S.
54, 60 (2014)).
USCA11 Case: 21-11428        Date Filed: 11/30/2022     Page: 18 of 58




18                      Opinion of the Court                 21-11428

       from such lane until the driver has first ascertained
       that such movement can be made with safety.

Id. § 316.089(1). Florida courts have made clear that a careless,
unusual, or erratic driving pattern within a single lane of traffic may
violate this provision. See, e.g., Yanes v. State, 877 So. 2d 25, 26–
27 (Fla. 5th DCA 2004) (stating that “deviat[ing] from [one’s] lane
by more than what [is] practicable . . . is a violation of
[§ 316.089(1)], irrespective of whether anyone is endangered”);
Roberts v. State, 732 So. 2d 1127, 1128 (Fla. 4th DCA 1999) (holding
that a driver’s “continuous weaving, even if only within her lane”
justified a traffic stop under § 316.089(1)). On the other hand, “[t]he
failure to maintain a single lane alone” is not unlawful in Florida
“when the action is done safely.” Hurd v. State, 958 So. 2d 600, 603
(Fla. 4th DCA 2007).
        We begin with Deputy Lee’s incident report—prepared
shortly after the stop—in which he memorialized what he
observed before pulling Baxter over. In the incident report,
Deputy Lee stated that he initially “observed [Baxter’s] blue in
color pickup truck . . . swerving from left to right striking the white
fog line and yellow center line multiple times while traveling
northbound on [the highway].” “After observing the vehicle strike
both the yellow line and white fog line several more times,”
Deputy Lee “conducted [the] traffic stop.” Baxter’s erratic driving
justified the traffic stop because swerving and weaving is
prohibited by Florida law. See Fla. Stat. § 316.089(1); Roberts, 732
So. 2d at 1128.
USCA11 Case: 21-11428      Date Filed: 11/30/2022    Page: 19 of 58




21-11428               Opinion of the Court                      19

        Seeking to raise a genuine dispute of material fact about
whether he was in fact driving carelessly when Deputy Lee pulled
him over, Baxter points to two pieces of record evidence—(1) his
deposition testimony and (2) a declaration he submitted with his
summary judgment response—in which he provided descriptions
of his driving that differ from Deputy Lee’s account in the incident
report. At his deposition, Baxter testified that, in the moments
before Deputy Lee pulled him over, he “wasn’t swerving and
crossing lines,” but had simply passed a slower-moving car while
Deputy Lee was following him. In his declaration, Baxter similarly
testified that Deputy Lee pulled him over after he “signaled and
changed lanes to pass a vehicle traveling well below the speed
limit” and then “signaled again and returned to [his] correct lane.”
       The testimony Baxter cites directly conflicts with Deputy
Lee’s description of his driving. Were this all the evidence we had
to go on in the record—i.e., the incident report on the one hand
and the deposition and declaration testimony on the other—we
might very well have a genuine dispute of material fact about
whether Baxter was driving carelessly. In that situation, the record
would present a swearing match that could not be resolved at
summary judgment. See, e.g., Stryker, 978 F.3d at 775 n.2, 776–77
(reversing grant of summary judgment where parties testified to
“competing versions” of defendant officer’s use of force during
arrest and there was no video recording of the incident).
USCA11 Case: 21-11428           Date Filed: 11/30/2022        Page: 20 of 58




20                        Opinion of the Court                      21-11428

         In this case, however, we also have the footage from Deputy
Lee’s bodycam,10 which at summary judgment we preference to
the extent it squarely conflicts with Baxter’s testimonial
descriptions. See Scott, 550 U.S. at 380 (noting that “a court should
not adopt” a party’s description of the facts at summary judgment
if it “is blatantly contracted” by objective evidence in the record,
such as a video recording). On the video, we observe Deputy Lee
approach the passenger side of Baxter’s truck and tell Baxter that
he was “just all over the road.” Without hesitation, Baxter
responds: “I was trying to make a phone call.” A few seconds later,
Deputy Lee goes on to describe the length of time he had observed
Baxter driving erratically—“from Highway 90 at 71 North near
CVS all the way to here”—to which Baxter’s response is simply
“Okay.” 11 The meaning of this dialogue is plain: confronted with a
description of his careless driving, Baxter accepted that description


10
  The video does not show Baxter driving, but it does depict a critical
exchange between Baxter and Deputy Lee immediately after the traffic stop.
11
   The bodycam video also shows Baxter telling Deputy Lee that he “didn’t
know [he] was all over the road.” In context, we do not think this challenge
to Deputy Lee’s account of Baxter’s driving gives rise to a genuine dispute of
material fact because Baxter’s assertion that he “didn’t know [he] was all over
the road” does not mean that he was not, in fact, all over the road. Further,
Baxter offered an excuse (“trying to make a phone call”) which is a tacit
admission that he knew he was driving erratically. See Bailey v. Metro
Ambulance Servs. Inc., 992 F.3d 1265, 1279 (11th Cir. 2021) (“When a party
later contradicts his own statements of record without any valid explanation
for that contradiction, that party fails to raise a genuine dispute of fact.”).
USCA11 Case: 21-11428             Date Filed: 11/30/2022           Page: 21 of 58




21-11428                    Opinion of the Court                                 21

and offered an excuse. Ultimately, because Baxter’s statement that
he had been “trying to make a phone call” contradicts his later
deposition testimony that he “wasn’t swerving and crossing lines”
and had only cautiously passed a slower-moving car, we view the
facts in the light depicted by the bodycam video. 12 See Shaw, 884
F.3d at 1098.
       Baxter counters that his “phone call” statement to Deputy
Lee is not actually in conflict with his later testimony that he was
driving safely. But he offers no colorable explanation as to how his
“trying to make a phone call” remark could have been anything
other than an acknowledgement of and justification for his
distracted driving. At summary judgment, to be sure, we draw “all
reasonable factual inferences” in the nonmovant’s favor. Stryker,
978 F.3d at 773. But “[e]ven in the summary judgment context, we
are not required to accept any interpretation of testimony by the

12
  We have repeatedly applied this preferencing rule in affirming summary
judgment based on objective evidence notwithstanding the presence of some
contradictory testimony from the nonmovant elsewhere in the record. See,
e.g., Fish v. Brown, 838 F.3d 1153, 1165–66 & n.41 (11th Cir. 2016) (affirming
grant of summary judgment with respect to Fourth Amendment challenge to
legality of officers’ entry into plaintiff’s residence where plaintiff “denie[d] that
he gave verbal consent before the deputies entered his home,” but where
“audio statements recorded . . . by the dash camera mounted on [an officer’s]
cruiser establish[ed] that he did so” (emphasis omitted)); Singletary v. Vargas,
804 F.3d 1174, 1182–83 (11th Cir. 2015) (reversing denial of officer’s motion
for qualified immunity in Fourth Amendment excessive force case where
plaintiff’s testimony that officer unnecessarily fired shots into a car while it was
not moving was “conclusively rebut[ted]” by “surveillance video”).
USCA11 Case: 21-11428           Date Filed: 11/30/2022         Page: 22 of 58




22                         Opinion of the Court                      21-11428

non-movant.” Rowe v. City of Fort Lauderdale, 279 F.3d 1271,
1278 n.6 (11th Cir. 2002) (emphasis added). A nonmovant who
wants us to interpret the record in a way that would preclude
summary judgment must explain how such an interpretation is
reasonable. Baxter has not done so.
        Putting Baxter’s “after the fact” testimony to one side, the
remaining relevant evidence in the record—i.e., Deputy Lee’s
incident report and the bodycam video—points to only one
reasonable conclusion: Baxter was on his cell phone, distracted at
the wheel, and driving erratically when Deputy Lee pulled him
over on December 24, 2017. Baxter’s careless driving provided
Deputy Lee with the necessary reasonable suspicion to justify the
stop. Accordingly, there is no genuine dispute of material fact as
to whether Deputy Lee violated Baxter’s Fourth Amendment
rights in initiating the stop. He clearly did not.13 We affirm the
district court’s grant of summary judgment on this issue.




13
   Because we find that there is no genuine dispute of material fact as to
whether Deputy Lee violated Baxter’s constitutional rights in initiating the
traffic stop, we do not reach the second step of the qualified immunity analysis
(whether Deputy Lee violated a clearly established constitutional right). See
Grider, 618 F.3d at 1254 (noting that “[b]oth elements of [the qualified
immunity] test must be satisfied for an official to lose,” and that the two-part
analysis “may be done in whatever order is [] most appropriate”).
USCA11 Case: 21-11428        Date Filed: 11/30/2022      Page: 23 of 58




21-11428                Opinion of the Court                         23

            2.   Stop Duration
       Baxter argues that by ordering him out of the truck to
conduct a dog sniff around the vehicle, Deputy Lee prolonged the
December 2017 traffic stop in violation of his Fourth Amendment
rights. On this point, we agree with Baxter.
        The Fourth Amendment imposes limits on the permissible
duration of traffic stops. Police executing a traffic stop “do not have
unfettered authority to detain a person indefinitely,” Campbell, 26
F.4th at 881, and “[a] police stop exceeding the time needed to
handle the matter for which the stop was made violates the
Constitution’s shield against unreasonable seizures.” Rodriguez v.
United States, 575 U.S. 348, 350 (2015). That is, under the Fourth
Amendment, a traffic stop “become[s] unlawful if it is prolonged
beyond the time reasonably required to complete [its] mission.”
Illinois v. Caballes, 543 U.S. 405, 407 (2005). In Rodriguez—the
Supreme Court’s key precedent on traffic stop duration—the
Court stated that a stop’s legitimate mission has two components:
(1) “address[ing] the traffic violation” and (2) “attend[ing] to related
safety concerns.” 575 U.S. at 354. The latter category—“related
safety concerns”—includes a traditional set of “ordinary inquiries
incident to the traffic stop”: i.e., “checking the driver’s license,
determining whether there are outstanding warrants against the
driver, and inspecting the automobile’s registration and proof of
insurance.” Id. at 355 (quotation omitted and alteration adopted).
These checks are part of the stop’s mission because they “serve the
USCA11 Case: 21-11428        Date Filed: 11/30/2022      Page: 24 of 58




24                      Opinion of the Court                   21-11428

same objective as enforcement of the traffic code: ensuring that
vehicles on the road are operated safely and responsibly.” Id.
        By contrast, there are other activities that are not part of a
traffic stop’s legitimate mission. In particular, an “unrelated
criminal investigation” that lacks “the reasonable suspicion
ordinarily demanded to justify detaining an individual”—such as a
dog sniff conducted without a particularized basis to suspect illicit
drug activity—is beyond the traffic stop’s mission. Id. at 355–57;
see also id. at 356 (noting that “a dog sniff is not fairly characterized
as part of [an] officer’s traffic mission”). To be clear, an officer is
free to undertake activities unrelated to the traffic stop’s mission
during the stop’s already-permissible duration. See id. at 354
(noting that “the Fourth Amendment tolerate[s] certain unrelated
investigations that d[o] not lengthen the roadside detention”). But
the officer “may not . . . prolong the stop.” Id. at 355.
       The permissible length of a traffic stop is the time
“reasonably required” to complete its core tasks. Id. at 354–55.
“Authority for the seizure thus ends when [the] tasks tied to the
traffic infraction are—or reasonably should have been—
completed.” Id. at 354. Unrelated “detours” that extend the stop
beyond that point violate the Fourth Amendment. Id. at 356–57.
       We now examine the traffic stop within our two-step
qualified immunity analysis.
       The first step is whether Baxter can “establish a
constitutional violation.” Grider, 618 F.3d at 1254. We find that
USCA11 Case: 21-11428        Date Filed: 11/30/2022     Page: 25 of 58




21-11428                Opinion of the Court                        25

there is a genuine dispute of material fact about whether Deputy
Lee violated the Fourth Amendment by extending the December
2017 traffic stop beyond the time “reasonably required” to
complete its mission. Rodriguez, 575 U.S. at 354–55.
       The material facts are almost—but not entirely—
undisputed. On Deputy Lee’s bodycam video, we observe Deputy
Lee approach Baxter’s truck at the outset of the traffic stop. He
informs Baxter that he was “all over the road” and asks for Baxter’s
license, registration, and insurance. Baxter hands over his license
and starts looking for the other documents. While Baxter is rooting
through his papers, Deputy Lee notices Baxter’s open beer can and
tells Baxter he “can’t have it in the car.” He then tells Baxter, “I’ll
let you work on that”—i.e., Baxter’s search for his registration and
insurance—and returns to his squad car, where he calls dispatch
and runs a records check.
        Deputy Lee then returns to Baxter’s truck, by which time
Baxter has located his insurance card but not his vehicle
registration. Baxter hands over the insurance card and tells Deputy
Lee, “My truck’s registered but I just don’t know where I can see
it.” After a brief back-and-forth about Baxter’s travel plans, Deputy
Lee tells Baxter to “just hang tight—I’m gonna write you a warning
ticket and then I’m gonna walk my dog around the car.” Returning
to his squad car, Deputy Lee proceeds to type something on his
computer—presumably, the warning ticket.
USCA11 Case: 21-11428        Date Filed: 11/30/2022     Page: 26 of 58




26                      Opinion of the Court                 21-11428

      Deputy Lee does not print the ticket. Instead, he returns to
Baxter’s truck and instructs Baxter to “turn the truck off and step
back here to me.” This conversation ensues:
       Baxter: “I thought you was giving me a warning?”

       Deputy Lee: “I am giving you a warning citation.”

       Baxter: “Why do I have to get out of the vehicle?”

       Deputy Lee: “I’m walking the dog around the car to
       conduct a free-air sniff to the odor of narcotics.”

      Deputy Lee repeatedly orders Baxter to step out and Baxter
repeatedly resists. Ultimately, Deputy Lee arrests Baxter.
        We recognize five tasks within this stop’s legitimate mission:
(1) issuing a warning ticket; (2) running a check for outstanding
warrants; (3) checking Baxter’s license; (4) checking insurance; and
(5) checking registration. See id. at 354–55 (noting that a traffic
stop’s mission includes “address[ing] the traffic violation” as well as
performing these “ordinary inquiries incident to the traffic stop”).
Deputy Lee, however, undertook additional actions that were
unrelated to the purpose of the traffic stop and therefore not part
of its “mission.” Id. For one, conducting a dog sniff to search for
drugs was not part of the traffic stop’s mission. Deputy Lee does
not dispute that a dog sniff is a “measure aimed to detecting
evidence of [] criminal wrongdoing” that is “not an ordinary
USCA11 Case: 21-11428            Date Filed: 11/30/2022         Page: 27 of 58




21-11428                   Opinion of the Court                               27

incident of a traffic stop.” 14 Id. at 355–56 (quotation omitted and
alteration adopted). Further, Deputy Lee’s related order for Baxter
to step out of his truck so that he could conduct the dog sniff was
not part of the traffic stop’s mission. It is clear from the bodycam
video—or at the very least, a reasonable jury could certainly find—
that Deputy Lee interrupted his ticket-writing process, returned to
Baxter’s truck, and ordered Baxter to get out of the vehicle to
ensure officer safety while he walked the dog around the car. Thus,
Deputy Lee’s order for Baxter to exit the vehicle is squarely a
“safety precaution[] taken in order to facilitate [] detours” which
are decidedly not part of a traffic stop’s baseline mission.15 Id. at
356. Because neither the dog sniff nor the order for Baxter to exit
his vehicle were part of the traffic stop’s mission, those actions
were justified only if they occurred “during an otherwise lawful
traffic stop” but did not add time to the stop. Id. at 355, 357.


14
  In some instances, a dog sniff is based on reasonable suspicion of illicit drug
activity—which presents an entirely different situation.
15
  At his deposition, Deputy Lee was asked whether “it [is] normal for [him] to
pull somebody out of a car before [he] do[es] a K9 search,” and he responded:
        [It] depends. Sometimes . . . you have them step out or
        sometimes you leave them in the car and then just turn the
        vehicle off, like, for safety of me and the dog. That’s the main
        thing is . . . if they are out of the vehicle, you have somebody
        else there, you can have visual control of their hands, make
        sure you . . . and the dog don’t get hurt.
This testimony supports the view that Deputy Lee ordered Baxter to get out
of his truck as a safety precaution.
USCA11 Case: 21-11428          Date Filed: 11/30/2022        Page: 28 of 58




28                        Opinion of the Court                    21-11428

       We think a reasonable jury could conclude that Deputy
Lee’s order to exit the truck came after the stop’s mission either
had or should have been completed. Three of the five core tasks
were completed by this time: The license check occurred at the
outset of the stop; the records check was handled shortly after; and
the insurance check occurred once Baxter located his card. The
fourth core task—issuing the warning citation—had not been
completed, but it appears as if it should have been. The video
clearly depicts Deputy Lee typing up the ticket but then, for
reasons unknown, holding off on delivering it. Based on the video,
a reasonable jury could find that the ticket should have been issued
(even though it had not actually been issued) by the time Deputy
Lee returned to Baxter’s truck and ordered him out.
       The status of the final core task—checking Baxter’s
registration—is less clear. The video does not definitively show
whether Deputy Lee had completed that part of the traffic stop
when he ordered Baxter to exit his vehicle. Baxter had not yet
located his registration, but it appears that Deputy Lee had chosen
to move on from the registration check.16 Importantly, Deputy Lee
tells Baxter to “just hang tight—I’m gonna write you a warning
ticket” after Baxter said his truck was registered but he “just d[idn’t]
know where [he] could see it.” Based on these statements, a

16
   In his incident report, Deputy Lee did not mention Baxter’s inability to
locate his registration. Rather, he wrote that he “retriev[ed] all the proper
documentation” from Baxter before “inform[ing] him that a warning citation
would be written.”
USCA11 Case: 21-11428             Date Filed: 11/30/2022          Page: 29 of 58




21-11428                    Opinion of the Court                                 29

reasonable jury could find that Deputy Lee had done all he planned
to do with the registration check by the time he ordered Baxter to
exit the vehicle. 17 And if Deputy Lee had done all he planned to do
with the registration check, he was not authorized to prolong the
stop beyond that point. See Campbell, 26 F.4th at 881 (“Even if the
police have reasonable suspicion to make a traffic stop, they do not
have unfettered authority to detain a person indefinitely.”). In
sum, we find that a reasonable jury could conclude that the five
tasks comprising the stop’s mission either had been or should have
been completed by the time Deputy Lee ordered Baxter to exit his
vehicle for the dog sniff.
        Deputy Lee offers three explanations for why the stop was
lawfully ongoing. Each is unpersuasive. First, Deputy Lee invokes
Pennsylvania v. Mimms, 434 U.S. 106 (1977). In Mimms, the
Supreme Court held that officers may “order all drivers out of their
vehicles as a matter of course whenever they ha[ve] been stopped
for a traffic violation.” Id. at 110; see also Maryland v. Wilson, 519

17
  To be clear, we think a reasonable jury could also decide that the registration
check was still ongoing at this point. Deputy Lee makes this point in his brief,
asserting that, when he ordered Baxter to exit his vehicle, Baxter “was still in
the process of locating his . . . registration, and in fact, based on the undisputed
evidence . . . could not and did not locate his registration.”
Whether the registration check was ongoing when Deputy Lee ordered Baxter
to exit his truck, therefore, presents a genuine dispute of material fact for the
jury to resolve. Viewing the relevant facts in the light most favorable to Baxter
(as we must), we think a jury could find that the registration check had been
dealt with and put aside by the time Deputy Lee returned to Baxter’s truck.
USCA11 Case: 21-11428       Date Filed: 11/30/2022    Page: 30 of 58




30                     Opinion of the Court                21-11428

U.S. 408, 410 (1997). Mimms imposes a per se rule: during a lawful
traffic stop, an officer may order the driver out of the vehicle. See
Mimms, 434 U.S. at 111 n.6; Wilson, 519 U.S. at 412, 413 n.1
(characterizing Mimms as “dr[awing] a bright line” and imposing a
“per se rule”). But Mimms simply defines the actions available to
an officer conducting an already-lawful stop. It does not allow an
officer to extend a stop that should have already ended. Cf.
Mimms, 434 U.S. at 111 n.6 (“[W]e do not hold today that
‘whenever an officer has an occasion to speak with the driver of a
vehicle, he may also order the driver out of the car.’”). To the
contrary, in Rodriguez, the Supreme Court emphasized that
“safety precautions taken in order to facilitate [unrelated] detours”
are beyond a traffic stop’s lawful scope. 575 U.S. at 356. In this
case, a reasonable jury could conclude that Deputy Lee’s order was
just that—an impermissible extension taken to pursue an
unjustified detour. As such, Mimms would not apply.
        Second, Deputy Lee argues that the traffic stop was lawfully
ongoing because he “observed an open container during the course
of the traffic stop, which justif[ied] prolonging the traffic stop to
sufficiently investigate.” Deputy Lee, however, does not explain
what further steps he could have taken. In Florida, having an open
container in a vehicle is a noncriminal traffic infraction. See Fla.
Stat. §§ 316.655, 316.1936(2)(a), 318.13(3). Deputy Lee addressed
that infraction by citing Baxter. Even if there were other
hypothetical actions that Deputy Lee could have taken, our
analysis only considers the actions actually performed. See
USCA11 Case: 21-11428         Date Filed: 11/30/2022      Page: 31 of 58




21-11428                 Opinion of the Court                          31

Rodriguez, 575 U.S. at 357 (noting that “[t]he reasonableness of a
seizure . . . depends on what the police in fact do,” and that officer
“diligence” during a traffic stop is “gauged . . . by noting what the
officer actually did and how he did it”). A reasonable jury could
conclude that the stop’s mission was either complete or should
have been completed at the time Deputy Lee ordered Baxter out
of his car for the dog sniff despite Deputy Lee’s observation of an
open container in Baxter’s vehicle.
       Third, Deputy Lee argues that Baxter’s “refusal to
cooperate” is what prolonged the stop. While we agree that (1) a
driver’s obstruction justifies extending a lawful traffic stop to
address the resisting conduct and (2) Baxter resisted Deputy Lee’s
order, any resistance in this case is immaterial to the stop duration
analysis because Deputy Lee had already unlawfully prolonged the
stop when Baxter resisted.
       For the stated reasons, we find that there is a genuine dispute
of material fact about whether Deputy Lee unlawfully prolonged
the traffic stop in violation of Baxter’s Fourth Amendment rights.
       We next consider the “clearly established” prong of the
qualified immunity analysis. Grider, 618 F.3d at 1254. Viewed in
the light most favorable to Baxter, 18 we find that if Deputy Lee



18
  We continue to view the facts in the light most favorable to Baxter. See
Stryker, 978 F.3d at 773; Simmons, 879 F.3d at 1163–64 (“If a government
official moves for summary judgment asserting entitlement to qualified
USCA11 Case: 21-11428           Date Filed: 11/30/2022         Page: 32 of 58




32                         Opinion of the Court                      21-11428

unlawfully prolonged the stop, then he violated Baxter’s clearly
established constitutional rights. 19
        The touchstone of the “clearly established” analysis is
notice. “[T]he dispositive question is whether the law at the time
of the challenged conduct gave the government official fair
warning that his conduct was unconstitutional.” Wade v. United
States, 13 F.4th 1217, 1225 (11th Cir. 2021). In other words, for a
right to be clearly established, “in the light of pre-existing law,” the
“unlawfulness” of the officer’s actions “must be apparent.”
Anderson v. Creighton, 483 U.S. 635, 640 (1987). A right may be
clearly established in one of three ways: (1) “case law with
indistinguishable facts clearly establishing the constitutional right”;
(2) “a broad statement of principle within the Constitution, statute,
or case law that clearly establishes a constitutional right”; or (3)
“conduct so egregious that a constitutional right was clearly


immunity, then the relevant facts are construed in the light most favorable to
the non-movant . . . .”).
19
   The facts viewed in the light most favorable to Baxter are different than the
facts a jury may ultimately find at trial. As such, qualified immunity remains
an available defense for Deputy Lee at trial. See Simmons, 879 F.3d at 1164
(noting that, when a government official’s motion for summary judgment on
qualified immunity grounds is denied, the “qualified immunity defense
remains intact and proceeds to trial,” where “[t]he facts as viewed for
summary judgment purposes are no longer binding, and the jury proceeds to
find the relevant facts bearing on qualified immunity”). We only decide that
Deputy Lee is not entitled to qualified immunity at the summary judgment
stage on the stop duration issue.
USCA11 Case: 21-11428          Date Filed: 11/30/2022        Page: 33 of 58




21-11428                  Opinion of the Court                            33

violated, even in the total absence of case law.” Lewis v. City of
West Palm Beach, 561 F.3d 1288, 1291–92 (11th Cir. 2009).
       Baxter appears to invoke the first method of demonstrating
that his right was clearly established. In such cases, we have noted
that the plaintiff must “point[] to a case, in existence at the time [of
the incident], in which the Supreme Court or this Court found a
violation based on materially similar facts.” Cantu v. City of
Dothan, 974 F.3d 1217, 1232 (11th Cir. 2020). The prior case “need
not be directly on point,” but it “must have placed the
constitutional question beyond debate.” Wade, 13 F.4th at 1226
(quotations omitted). The key question is “whether the factual
scenario” that the official faced is “fairly distinguishable” from the
circumstances facing the official in the first case. Jones v. Fransen,
857 F.3d 843, 852 (11th Cir. 2017) (quotation omitted). Or—put
simply—whether the officer would know after reading prior case
A that what he was doing in instant case B was against the law.20
See, e.g., Bradley v. Benton, 10 F.4th 1232, 1243 (11th Cir. 2021)
(finding that, under facts viewed in the light most favorable to the
nonmovant, an officer’s use of a taser on an unarmed fleeing
suspect who was on top of a wall, resulting in the suspect’s death,
was a violation of the suspect’s clearly established Fourth
Amendment right to be free from deadly force based on the

20
   To reiterate, “not every factual difference between cases is a material
difference.” Vinyard v. Wilson, 311 F.3d 1340, 1353 (11th Cir. 2002). A
material difference, “is a difference that makes the precedent[] incapable of
giving fair notice to the defendant government official.” Id.
USCA11 Case: 21-11428        Date Filed: 11/30/2022     Page: 34 of 58




34                      Opinion of the Court                 21-11428

“materially similar precedent” of Tennessee v. Garner, 471 U.S. 1
(1985), even though in Garner, the officer used a gun rather than a
taser).
        At the time of Baxter’s traffic stop, Rodriguez v. United
States had clearly established the contours of Baxter’s Fourth
Amendment rights. See 575 U.S. 348. In Rodriguez, the Supreme
Court held that an officer prolonged a traffic stop in violation of the
defendant’s Fourth Amendment rights when he conducted a dog
sniff after completing the stop’s mission. See id. at 350–51.
       Rodriguez’s relevant facts follow. On a late evening in
March 2012, a Nebraska police officer in a K9 unit observed a
vehicle veer onto the shoulder of a state highway and then “jerk
back onto the road.” Id. at 351. That maneuver was unlawful, so
the officer pulled the vehicle over. Id. The officer approached the
vehicle, gathered the driver’s license, registration, and insurance,
and returned to his squad car where he ran a “records check” on
the driver. Id. After conducting similar inquiries for a passenger
seated in the front seat of the vehicle, the officer called for backup
and started writing a warning ticket for the traffic violation. Id.
The officer returned to the vehicle, where he issued the warning
ticket, and asked the driver for permission to “walk his dog around
[the] vehicle.” Id. at 352. The driver refused. Id. The officer
instructed the driver to “turn off the ignition, exit the vehicle, and
stand in front of the patrol car.” Id. The driver complied. Id.
Backup arrived a few minutes later, and the officer conducted a dog
sniff that revealed the presence of drugs. Id.
USCA11 Case: 21-11428        Date Filed: 11/30/2022     Page: 35 of 58




21-11428                Opinion of the Court                        35

       The factual similarities between Rodriguez and Baxter’s case
are striking. In both, an officer pulled a driver over for a traffic
violation, approached the vehicle, collected the driver’s
paperwork, ran a check for warrants, typed up a warning citation,
and returned to the vehicle to order the driver out for a dog sniff.
In our view, this is a sufficiently “close factual fit” between the
precedent and the instant case. Cantu, 974 F.3d at 1232.
     There are also factual differences between the two cases.
The differences, however, are not material to the qualified
immunity analysis.
       First, in Rodriguez but not the instant case, the officer
actually delivered the warning ticket before ordering the driver out
and conducting the dog sniff. That is a distinction without a
difference with respect to the Fourth Amendment. In Rodriguez,
the Supreme Court made clear that “[t]he critical question” in a
stop duration analysis “is not whether the dog sniff occurs before
or after the officer issues a ticket,” but, rather, “whether conducting
the sniff ‘prolongs’—i.e., adds time to—‘the stop.’” 575 U.S. at 357.
       Second, in Rodriguez but not the instant case, the driver
located and handed over his vehicle registration right away. Under
the facts as we must view them, this distinction has no effect on the
Fourth Amendment analysis. As we have discussed, a reasonable
jury could find that Deputy Lee gave up on the registration check
halfway through the traffic stop when it became apparent Baxter
could not find the registration. While Rodriguez makes clear that
“ordinary inquiries incident” to the traffic stop—including the
USCA11 Case: 21-11428        Date Filed: 11/30/2022      Page: 36 of 58




36                      Opinion of the Court                  21-11428

registration check—are part of the stop’s legitimate mission, id. at
355, no reasonable officer would think that Rodriguez allows for a
slew of unrelated activities when a driver lacks documentation for
an inquiry and the officer abandons the inquiry as a result.
        Third, in Rodriguez, the focus of the stop duration analysis
was the dog sniff itself. In the instant case, the focus is Deputy Lee’s
antecedent order for Baxter to exit the vehicle so that the dog sniff
could take place. This distinction is also immaterial. Although it
was not the focus of the Court’s analysis in Rodriguez, the same
action—i.e., ordering the driver to step out as a precursor to the
dog sniff—was also taken by the officer in Rodriguez. And
Rodriguez established that neither the dog sniff nor the exit-the-
vehicle order preceding it constitute part of a traffic stop’s
legitimate mission. See 575 U.S. at 356 (noting that “[o]n-scene
investigation into other crimes” and “safety precautions taken in
order to facilitate” such investigations both fall outside the scope of
a traffic stop’s mission).
       Notwithstanding these minor differences, a reasonable
officer in Deputy Lee’s shoes would have been on fair notice that—
by returning to Baxter’s truck and ordering him to step out to
conduct a dog sniff—he would be unlawfully prolonging the traffic
stop in violation of Baxter’s Fourth Amendment rights. The
“constitutional question” was answered “beyond debate” in
Rodriguez so that Baxter’s Fourth Amendment rights were clearly
established. See Wade, 13 F.4th at 1226 (quotations omitted).
USCA11 Case: 21-11428        Date Filed: 11/30/2022    Page: 37 of 58




21-11428                 Opinion of the Court                      37

        To recap, there is a genuine dispute of material fact about
whether Deputy Lee unlawfully prolonged the traffic stop when he
ordered Baxter out of his truck to conduct a dog sniff. A reasonable
jury could find that Deputy Lee’s order to exit the truck came after
the stop’s mission either had or should have been completed. If a
jury finds that fact at trial, Deputy Lee would have violated Baxter’s
clearly established Fourth Amendment rights in taking that action
and he would not be shielded by qualified immunity. Accordingly,
Deputy Lee is not entitled to qualified immunity on the stop
duration issue at this stage. We vacate the district court’s grant of
summary judgment as to this issue.

           3.   Arrest
       Baxter argues that Deputy Lee arrested him without
probable cause in violation of the Fourth Amendment. We agree
that there is a genuine dispute of material fact about whether
Deputy Lee arrested Baxter without probable cause. However,
this genuine dispute of material fact is not enough to defeat
qualified immunity because Deputy Lee did not violate a clearly
established right in arresting Baxter for obstruction. As such,
Deputy Lee was entitled to qualified immunity.
        Under the Fourth Amendment, “the ‘reasonableness’ of an
arrest is . . . determined by the presence or absence of probable
cause.” Skop v. City of Atlanta, 485 F.3d 1130, 1137 (11th Cir.
2007). “[P]robable cause exists when the facts, considering the
totality of the circumstances and viewed from the perspective of a
USCA11 Case: 21-11428       Date Filed: 11/30/2022     Page: 38 of 58




38                     Opinion of the Court                 21-11428

reasonable officer, establish ‘a probability or substantial chance of
criminal activity.’” Washington v. Howard, 25 F.4th 891, 898–99
(11th Cir. 2022) (quoting District of Columbia v. Wesby, 138 S. Ct.
577, 586 (2018)). “If an officer has probable cause to believe that an
individual has committed even a very minor criminal offense in his
presence, he may, without violating the Fourth Amendment, arrest
the offender.” Atwater v. City of Lago Vista, 532 U.S. 318, 354
(2001). But “[a] warrantless arrest without probable cause violates
the Fourth Amendment and forms a basis for a section 1983 claim.”
Carter v. Butts Cnty., 821 F.3d 1310, 1319 (11th Cir. 2016)
(quotation omitted).
       The first part of our qualified immunity analysis is whether
there is a genuine dispute of material fact about whether Deputy
Lee arrested Baxter without probable cause. See Grider, 618 F.3d
at 1254 (noting that, at the first step of the qualified immunity
framework, we consider whether the plaintiff can “establish a
constitutional violation”). We find that there is.
      To determine whether Deputy Lee had probable cause, we
must look to the elements of the law that Deputy Lee arrested
Baxter for violating. See Brown v. City of Huntsville, 608 F.3d 724,
735 (11th Cir. 2010) (noting that “[w]hether an officer possesses
probable cause . . . depends on the elements of the alleged crime
and the operative fact pattern”). The relevant law is Florida’s
nonviolent obstruction statute:
      Whoever shall resist, obstruct, or oppose any officer
      . . . in the lawful execution of any legal duty, without
USCA11 Case: 21-11428       Date Filed: 11/30/2022    Page: 39 of 58




21-11428               Opinion of the Court                       39

      offering or doing violence to the person of the officer,
      shall be guilty of a misdemeanor of the first degree.

Fla. Stat. § 843.02. Under this provision, as interpreted by the
Florida courts, the crime of obstruction has two elements: (1) “the
officer was engaged in the lawful execution of a legal duty”; and (2)
“the defendant’s action, by his words, conduct, or a combination
thereof, constituted obstruction or resistance of that lawful duty.”
C.E.L. v. State, 24 So. 3d 1181, 1185–86 (Fla. 2009).
        Our focus is whether a reasonable jury could find that
evidence of either element was lacking at the scene of the incident.
If so, Deputy Lee did not have probable cause to arrest Baxter. See,
e.g., Carter, 821 F.3d at 1320–21 (finding that officer was not
entitled to qualified immunity with respect to claim that he had
arrested plaintiffs for Georgia property crimes without probable
cause where summary judgment record indicated officer should
have known not all elements of the crimes had been met).
       The material facts are depicted in the bodycam video. On
the video, we observe Baxter answering Deputy Lee’s questions
and complying with his requests during the first several minutes of
the stop. The mood changes when Deputy Lee returns to Baxter’s
truck after typing up the warning citation and orders Baxter to
“turn the truck off and step back here to me.” In response, Baxter
starts questioning why he must exit the vehicle. Deputy Lee
explains that he has asked Baxter to step out so that he can “walk[]
the dog around the car.” Baxter asks Deputy Lee what his
USCA11 Case: 21-11428        Date Filed: 11/30/2022     Page: 40 of 58




40                      Opinion of the Court                 21-11428

“probable cause” to conduct a dog sniff is, to which Deputy Lee
responds, “I don’t have to have probable cause.”
        It is hard to make out everything said after this point—
Baxter and Deputy Lee begin to raise their voices and talk over
each other—but it is clear that Baxter continues to dispute Deputy
Lee’s authority to conduct a dog sniff. Among other things, he
claims that “the Supreme Court” forbids one in this situation.
Simultaneously, Deputy Lee asserts and reasserts that he has the
right to conduct a dog sniff and orders Baxter over and over to “step
out of the car.” After about a minute of this heated exchange,
Baxter begins to try and exit the vehicle, fumbling at first with his
seatbelt latch. Finally, he turns the truck off, takes the key out of
the ignition, and exits. Once Baxter is out of the truck, Deputy Lee
orders him to “hand me the keys,” in response to which Baxter
says, “No, they’re my keys.” Deputy Lee reaches for the keys and
Baxter pulls them away, clutching them to his chest. At that point,
Deputy Lee arrests Baxter.
       We start with the second element of obstruction and find it
clear that the “resistance” element had been met. The Florida
courts have stated that this element is satisfied when “the
defendant’s action, by his words, conduct, or a combination
thereof, constituted obstruction or resistance of [the officer’s] legal
duty.” C.E.L., 24 So. 3d at 1185–86. The bodycam footage shows
a “combination” of both verbal and physical resistance to Deputy
Lee’s commands. First, Baxter refuses to comply with Deputy
Lee’s order to step out of the truck, instead repeatedly disputing
USCA11 Case: 21-11428       Date Filed: 11/30/2022     Page: 41 of 58




21-11428               Opinion of the Court                        41

Deputy Lee’s authority. Then, after Baxter does exit the truck,
when Deputy Lee asks for his keys, Baxter physically resists that
command by pulling the keys away. On this record, there is not a
genuine dispute of material fact about whether Baxter resisted
Deputy Lee. He clearly did.
        The story is different, however, with respect to the first
element of obstruction: “lawful execution of a legal duty.” A
reasonable jury could decide this element was not satisfied and that
Deputy Lee therefore lacked probable cause for the arrest.
Florida’s obstruction statute makes clear that a citizen commits an
obstruction offense only if his resistance is in response to the
officer’s “lawful execution of a legal duty.” Fla. Stat. § 843.02. “To
meet this threshold, the conduct of the officer must be consistent
with the Fourth Amendment and any other relevant requirements
of law.” C.E.L. v. State, 995 So. 2d 558, 560 (Fla. 2d DCA 2008).
This inquiry focuses on the specific point in time when the
resistance occurred so that “[t]he essential inquiry” is “whether the
officer was lawfully executing a legal duty when the obstructing
conduct occurred.” C.E.L., 24 So. 3d. at 1189 (emphasis in
original). Ultimately, “[i]f an arrest is not lawful, then a defendant
cannot be guilty of resisting it.” Jay v. State, 731 So. 2d 774, 775
(Fla. 4th DCA 1999) (quotation omitted); see also K.Y.E. v. State,
557 So. 2d 956, 957 (Fla. 1st DCA 1990) (“[T]he common law rule
still remains that a person may lawfully resist an illegal arrest
without using any force or violence.”).
USCA11 Case: 21-11428       Date Filed: 11/30/2022    Page: 42 of 58




42                     Opinion of the Court                21-11428

       To determine if there is a genuine dispute of material fact
about whether Deputy Lee had probable cause to believe the
“lawful execution” element of obstruction had been met, we must
consider the legality of Deputy Lee’s actions at the time of Baxter’s
resistance. The relevant action was Deputy Lee’s order for Baxter
to step out of the truck. As we have explained, a reasonable jury
could find that Deputy Lee’s order for Baxter to exit the vehicle
unlawfully prolonged the stop’s duration under the Fourth
Amendment. If a reasonable jury could find that the order was
unlawful, then it could also find that Deputy Lee was not lawfully
executing a legal duty when Baxter resisted him so that Deputy Lee
did not have probable cause to believe Baxter had committed an
obstruction offense. See, e.g., Espiet v. State, 797 So. 2d 598, 601–
03 (Fla. 5th DCA 2001) (finding that defendant did not commit the
crime of obstruction where his resistance was in response to a
warrantless entry into his home that violated the defendant’s
Fourth Amendment rights). Thus, at the first step of the qualified
immunity analysis, there is a genuine dispute of material fact about
whether Deputy Lee arrested Baxter without probable cause in
violation of his Fourth Amendment rights.
       We next consider whether the right that may have been
violated was “clearly established.” Grider, 618 F.3d at 1254. We
find that it was not. Therefore, Deputy Lee is entitled to qualified
immunity whether or not the arrest was, in fact, lawful.
     As analyzed earlier in this opinion, the critical question is
whether the official had “fair warning” that his conduct was
USCA11 Case: 21-11428       Date Filed: 11/30/2022     Page: 43 of 58




21-11428               Opinion of the Court                        43

unconstitutional. Wade, 13 F.4th at 1225. Baxter can satisfy his
burden by pointing to (1) indistinguishable case law; (2) “a broad
statement of principle within the Constitution, statute, or case
law”; or (3) “conduct so egregious that a constitutional right was
clearly violated.” Lewis, 561 F.3d at 1291–92.
       First, Baxter has failed to identify “materially similar”
precedent bearing a “close factual fit” to the facts of this case. See
Cantu, 974 F.3d at 1232. Baxter’s case presents an unusual fact-
pattern, in which: (1) a validly initiated traffic stop that may have
been (2) unlawfully prolonged while (3) at least one legitimate
aspect of the stop—the issuance of a warning citation—remained
uncompleted led to (4) a driver resisting the officer’s commands
just seconds after the stop had (potentially) exceeded the Fourth
Amendment’s “stop duration” clock and (5) an arrest for
obstruction. This is not garden-variety. We are unaware of—and
Baxter has not identified—existing precedent dealing with
remotely similar facts.
       Second, there is no “broad statement of principle within the
Constitution, statute, or case law” that clearly established Baxter’s
rights in this situation. Lewis, 561 F.3d at 1291–92. This method
requires a plaintiff to identify a “legal principle [that] clearly
prohibit[s] the officer’s conduct in the particular circumstances
before him.” Wesby, 138 S. Ct. at 590. This requirement is
“especially important in the Fourth Amendment context” because
“[p]robable cause turns on the assessment of probabilities in
particular factual contexts and cannot be reduced to a neat set of
USCA11 Case: 21-11428        Date Filed: 11/30/2022     Page: 44 of 58




44                      Opinion of the Court                 21-11428

legal rules.” Id. (quotations omitted and alteration adopted).
Baxter has not identified a legal principle that would have put every
reasonable officer in Deputy Lee’s position on notice that he could
not arrest Baxter for obstruction. While Florida’s obstruction
statute sets out the baseline—i.e., that the officer be engaged in the
“lawful execution of [a] legal duty,” Fla. Stat. § 843.02—that
formulation is far too general to have clearly established Baxter’s
rights in this unique situation.
       Third, this is not the rare case where a constitutional
violation is “so egregious” that it is clear “even in the total absence
of case law.” Lewis, 561 F.3d at 1292. This method is reserved for
“extreme circumstances” presenting “particularly egregious facts”
that would have put any reasonable officer on notice that his
actions “offended the Constitution.” Taylor v. Riojas, 141 S. Ct. 52,
53–54 (2020); see also, e.g., Hope v. Pelzer, 536 U.S. 730, 734–35,
745 (2002) (holding that prison guards were not entitled to qualified
immunity with respect to claim that they handcuffed a prisoner to
a post in the hot sun for hours with little access to water and
bathroom breaks, which were “obvious[ly] cruel[]” acts that
“should have provided” the guards with “some notice” that their
behavior violated the Eighth Amendment). This case presents no
extreme circumstances.
        Baxter has not proven that Deputy Lee violated his clearly
established rights by arresting him for obstruction. As such,
Deputy Lee was entitled to qualified immunity. We affirm the
district court’s grant of summary judgment as to that issue.
USCA11 Case: 21-11428        Date Filed: 11/30/2022      Page: 45 of 58




21-11428                Opinion of the Court                         45

            4.   Use of Force
       Baxter argues that Deputy Lee used excessive force in
arresting him in violation of his Fourth Amendment rights. We
disagree.
        The Fourth Amendment prohibits the use of excessive force
during an arrest. Lee, 284 F.3d at 1197. An excessive force claim
arising from an arrest is “analyzed under the Fourth Amendment
and its ‘reasonableness’ standard.” Graham v. Connor, 490 U.S.
386, 395 (1989). Under that standard, “the question is whether the
officers’ actions are ‘objectively reasonable’ in light of the facts and
circumstances confronting them.” Id. at 397. “Our Fourth
Amendment jurisprudence has long recognized that the right to
make an arrest or investigatory stop necessarily carries with it the
right to use some degree of physical coercion or threat thereof to
effect it.” Id. at 396. Moreover, during an arrest, as we have often
stated, “the application of de minimis force, without more, will not
support a claim for excessive force in violation of the Fourth
Amendment.” Nolin v. Isbell, 207 F.3d 1253, 1257 (11th Cir. 2000).
       Baxter’s excessive force claim warrants only brief
consideration. The material facts are depicted on the bodycam
video. On the video, we observe Deputy Lee initiate the arrest
after Baxter verbally and then physically resisted his commands. In
the brief part of the video that depicts the actual arrest, we see
Deputy Lee grab Baxter’s arm; force Baxter to the ground; twist his
arm around and jerk it up; and then place him in handcuffs. The
video does not show that—and Baxter does not claim that—
USCA11 Case: 21-11428        Date Filed: 11/30/2022      Page: 46 of 58




46                      Opinion of the Court                   21-11428

Deputy Lee used further force once Baxter was handcuffed. Baxter
asserts that he suffered a chipped tooth and facial abrasions.
       Under our precedent, Deputy Lee’s commonplace use of
force in arresting Baxter—who was at that point physically resisting
Deputy Lee’s instructions—was clearly de minimis force that was
permissible under the Fourth Amendment. In cases strongly
resembling this one, we have repeatedly held that similar uses of
force in arrest scenarios passed constitutional muster. See, e.g.,
Myers v. Bowman, 713 F.3d 1319, 1327–28 (11th Cir. 2013) (holding
that officer did not use excessive force when he “grabbed [the
plaintiff] by the arm, forced him to the ground, placed him in
handcuffs, and searched him”); Rodriguez v. Farrell, 280 F.3d 1341,
1351 (11th Cir. 2002) (holding that officer did not use excessive
force when he “grabbed plaintiff’s arm, twisted it around plaintiff’s
back, jerking it up high to the shoulder and then handcuffed
plaintiff as plaintiff fell to his knees screaming that [the officer] was
hurting him”). Baxter does not explain how this case is different,
except to claim that he “posed no physical threat and complied
with all requests.” That claim is simply not true.
     There is no genuine dispute of material fact about whether
Deputy Lee used excessive force in arresting Baxter. He clearly did
USCA11 Case: 21-11428            Date Filed: 11/30/2022         Page: 47 of 58




21-11428                   Opinion of the Court                               47

not.21 We affirm the district court’s grant of summary judgment
on the excessive force issue.

        C. Monell Claims Against the Sheriff
        Baxter also asserted claims against the Jackson County
Sheriff for § 1983 municipal liability according to Monell v.
Department of Social Services, 436 U.S. 658 (1978). 22 Baxter argues
that the district court erred in granting summary judgment to the
sheriff. We disagree.
        Under Monell, “a municipality can be found liable under
§ 1983 only where the municipality itself causes the constitutional
violation at issue.” City of Canton v. Harris, 489 U.S. 378, 385
(1989) (emphasis in original). “Respondeat superior or vicarious
liability will not attach under § 1983.” Id. Thus, “only when a
‘policy or custom’ of the municipality inflicts the injury does § 1983
liability exist.” Cook ex rel. Estate of Tessier v. Sheriff of Monroe
Cnty., 402 F.3d 1092, 1116 (11th Cir. 2005). A plaintiff can establish
the existence of a municipal policy or custom in several ways,


21
  Because we find no genuine dispute of material fact about whether Baxter
used excessive force in arresting Baxter, we do not proceed to the second step
of the qualified immunity analysis. See Grider, 618 F.3d at 1254.
22
  Again, because Baxter’s claims implicate the sheriff’s official capacity, those
claims are “effectively an action against the governmental entity [the sheriff]
represents,” i.e., the Jackson County Sheriff’s Office. Cook, 402 F.3d at 1115.
Baxter has never claimed that the Jackson County Sheriff had any personal
involvement in Deputy Lee’s alleged constitutional violations.
USCA11 Case: 21-11428           Date Filed: 11/30/2022       Page: 48 of 58




48                        Opinion of the Court                     21-11428

including by: (1) pointing to an official policy; (2) identifying “a
widespread practice that, although not authorized by written or
express municipal policy, is so permanent and well settled as to
constitute a custom or usage with the force of law”; or (3)
demonstrating that the municipality “tacitly authorize[d]” or
“displaye[d] deliberate indifference towards” the “constitutionally
offensive actions of its employees.” Griffin v. City of Opa-Locka,
261 F.3d 1295, 1308 (11th Cir. 2001) (quotation omitted).
Ultimately, the plaintiff must show that the municipality’s “policies
[were] the moving force behind the constitutional violation.”
Harris, 489 U.S. at 379 (quotation omitted and alteration adopted).
       Under the third method, Baxter argues that the sheriff was
“deliberately indifferent” to a pattern of unlawful traffic stops by
Deputy Lee. At summary judgment, Baxter provided only a single
piece of evidence to support this claim: a May 2019 investigative
report issued by the Florida Department of Law Enforcement
(FDLE) regarding a March 2017 traffic stop and arrest of an
unrelated individual by Deputy Lee and another officer. 23 The
Jackson County Sheriff commissioned the report in August 2018 to
investigate reported misconduct by the other officer—not Deputy
Lee. The FDLE report noted that Deputy Lee’s incident report

23
  Baxter also attempted to offer the witness statement of Deputy Cory Finch.
The district court excluded this statement because Baxter did not timely
disclose Finch as a potential witness. As we discussed, the district court did
not abuse its discretion in excluding Finch’s statement. Thus, we do not
consider that statement in evaluating Baxter’s Monell claims.
USCA11 Case: 21-11428      Date Filed: 11/30/2022     Page: 49 of 58




21-11428               Opinion of the Court                      49

contradicted bodycam footage with respect to the stop’s order of
events, but did not otherwise criticize Deputy Lee’s actions.
       This simply is not enough. No reasonable jury could find
that the Jackson County Sheriff caused Baxter’s alleged
constitutional injuries. Thus, there is no genuine dispute of
material fact on this claim. We affirm the district court’s grant of
summary judgment on the Monell claims.

      D. State Law Claims
       Finally, Baxter also asserted state law claims for false
imprisonment and battery against both Deputy Lee and the
Jackson County Sheriff. Baxter argues that the district court erred
in granting summary judgment in the defendants’ favor. We agree
in part.
       Before proceeding to Baxter’s claims, we must introduce
Florida’s statutory immunity scheme. Florida provides partial
immunity to state and local law enforcement officers who commit
torts while acting within the scope of their employment:
      An officer, employee, or agent of the state or of any
      of its subdivisions may not be held personally liable in
      tort or named as a party defendant in any action for
      any injury or damage suffered as a result of any act,
      event, or omission of action in the scope of her or his
      employment or function, unless such officer,
      employee, or agent acted in bad faith or with
      malicious purpose or in a manner exhibiting wanton
USCA11 Case: 21-11428        Date Filed: 11/30/2022    Page: 50 of 58




50                       Opinion of the Court               21-11428

       and willful disregard of human rights, safety, or
       property.

Fla. Stat. § 768.28(9)(a) (emphasis added). That is, an officer in
Florida who commits a tort on the job can be held personally liable
for resulting injuries only if he committed the tort in bad faith,
wantonly, or maliciously. See Keck v. Eminisor, 104 So. 3d 359,
366 (Fla. 2012). An officer acts maliciously when he acts with “the
subjective intent to do wrong.” Peterson v. Pollack, 290 So. 3d 102,
109 (Fla. 4th DCA 2020) (quotation omitted).
       If a Florida officer does not commit an on-the-job tort in bad
faith, maliciously, or wantonly, the officer’s employer—i.e., either
the state or one of its localities—is vicariously liable:
       The exclusive remedy for injury or damage suffered
       as a result of an act, event, or omission of an officer,
       employee, or agent of the state or any of its
       subdivisions or constitutional officers is by action
       against the governmental entity, or the head of such
       entity in her or his official capacity, or the
       constitutional officer of which the officer, employee,
       or agent is an employee, unless such act or omission
       was committed in bad faith or with malicious purpose
       or in a manner exhibiting wanton and willful
       disregard of human rights, safety, or property.

Fla. Stat. § 768.28(9)(a).
       In sum, when an officer commits an on-the-job tort in bad
faith, maliciously, or wantonly, the officer (and not his employer)
USCA11 Case: 21-11428        Date Filed: 11/30/2022     Page: 51 of 58




21-11428                Opinion of the Court                        51

is liable. See Keck, 104 So. 3d at 366. But for all other on-the-job
torts, the officer’s employer (and not the officer) is liable. Id. That
is, “[i]n any given situation either the agency can be held liable
under Florida law, or the employee, but not both.” McGhee v.
Volusia Cnty., 679 So. 2d 729, 733 (Fla. 1996).
      We now consider Baxter’s state law claims against the
defendants.

            1.   False Imprisonment
      Baxter argues that the district court erred in granting the
defendants summary judgment on his false imprisonment claim.
We agree in part.
       We begin by applying false imprisonment law to the facts at
hand, and then we turn to statutory immunity. As an initial matter,
we note that the false imprisonment analysis changes as Baxter’s
encounter with Deputy Lee progresses. The critical points are: (a)
the initial traffic stop, (b) Deputy Lee’s prolongation of the stop,
and (c) Deputy Lee’s arrest of Baxter.
       In Florida, “[f]alse imprisonment is the unlawful restraint of
a person against his will.” Johnson v. Weiner, 19 So. 2d 699, 700
(Fla. 1944). “The key aspects of false imprisonment are
imprisonment contrary to the plaintiff’s will and the unlawfulness
of the detention.” Harder v. Edwards, 174 So. 3d 524, 530 (Fla. 4th
DCA 2015) (quotation omitted and alteration adopted). Against a
law enforcement officer, “probable cause is a complete bar to an
USCA11 Case: 21-11428       Date Filed: 11/30/2022     Page: 52 of 58




52                     Opinion of the Court                 21-11428

action for . . . false imprisonment.” Bolanos v. Metro. Dade Cnty.,
677 So. 2d 1005, 1005 (Fla. 3d DCA 1996).
       The first element—“imprisonment contrary to the plaintiff’s
will”—is met because Deputy Lee stopped and arrested Baxter
during the December 2017 traffic stop. See Harder, 174 So. 3d at
530. Thus, in determining whether Baxter’s false imprisonment
claim presents genuine disputes of material fact, our focus is on the
second element: whether there are parts of Baxter’s detention that
a reasonable jury could find were unlawful. See id.
        In analyzing Baxter’s § 1983 claims, we identified two
potentially unlawful acts by Deputy Lee. First, he may have
unlawfully prolonged the stop by ordering Baxter to step out of his
truck for a dog sniff. Second, he may have arrested Baxter without
probable cause. Because these two issues present genuine disputes
of material fact about whether Deputy Lee violated Baxter’s
constitutional rights, they also present genuine disputes of material
fact about whether Deputy Lee falsely imprisoned Baxter. That is,
if a jury finds that either of Deputy Lee’s actions were
unconstitutional, it could also find that those actions were tortious.
See, e.g., Mathis v. Coats, 24 So. 3d 1284, 1289–90 (Fla. 2d DCA
2010) (reversing grant of summary judgment in false imprisonment
claim and allowing for filing of amended complaint where plaintiff
“may be able to demonstrate that . . . probable cause ceased to exist
to justify her continued detention” in jail). This holding, however,
is limited to Deputy Lee’s prolongation of the stop and his arrest of
Baxter; it does not mean that there was false imprisonment from
USCA11 Case: 21-11428        Date Filed: 11/30/2022      Page: 53 of 58




21-11428                Opinion of the Court                         53

the outset. Rather, because the traffic stop was based on
reasonable suspicion that Baxter had been driving carelessly in
violation of Florida law, the district court was correct to grant
summary judgment as to the initial stop. Cf. Bolanos, 677 So. 2d at
1005 (noting that “probable cause is a complete bar to an action for
. . . false imprisonment”).
       Deputy Lee argues that, even if he unlawfully (and therefore
tortiously) detained Baxter, he is entitled to statutory immunity at
the summary judgment stage under Florida’s law-enforcement-
immunity scheme. We disagree.
        Florida’s immunity scheme shields an officer from
individual liability for on-the-job torts as long as the officer did not
commit the tort in bad faith, maliciously, or wantonly. See Fla.
Stat. § 768.28(9)(a). On this record, we think a reasonable jury
could find that Deputy Lee falsely imprisoned Baxter with malice.
Notably, Baxter testified at his deposition that, after Deputy Lee
arrested him, he overheard Deputy Lee tell a sergeant who had
arrived at the scene that “I got to charge him with something. I
roughed him up.” Baxter also testified that, on two separate
occasions after the December 2017 incident, Deputy Lee harassed
Baxter on the road by pulling his squad car up behind Baxter’s
truck, flipping his lights on as if to pull Baxter over, and then just
“cruis[ing] on by.” A jury would be free to believe this testimony.
If it does, it could also find that Deputy Lee unlawfully detained
Baxter with “the subjective intent to do wrong,” which would be
USCA11 Case: 21-11428       Date Filed: 11/30/2022     Page: 54 of 58




54                     Opinion of the Court                 21-11428

enough to defeat Deputy Lee’s claim to statutory immunity.
Peterson, 290 So. 3d at 109.
      That said, we think a reasonable jury could also find that
Deputy Lee did not falsely imprison Baxter with malice. If so,
under Florida’s immunity scheme, Deputy Lee’s employer (the
Jackson County Sheriff’s Office), would be liable for Deputy Lee’s
non-malicious tort. See Keck, 104 So. 3d at 366. Thus, the false
imprisonment claim relating to arrest and prolongation cannot be
dismissed against the Jackson County Sheriff at this stage either.
       Accordingly, we affirm in part and vacate in part the district
court’s grant of summary judgment as to Baxter’s false
imprisonment claims against Deputy Lee and the Jackson County
Sheriff.

           2.   Battery
      Baxter argues that the district court erred in granting the
defendants summary judgment on his battery claim. We disagree.
       In Florida, battery has two elements: (1) “inten[t] to cause a
harmful or offensive contact,” and (2) a resulting “offensive contact
with the person of the other.” City of Miami v. Sanders, 672 So. 2d
46, 47 (Fla. 3d DCA 1996). In the arrest context, “[a] battery claim
for excessive force is analyzed by focusing upon whether the
amount of force used was reasonable under the circumstances.” Id.
“If excessive force is used in an arrest, the ordinarily protected use
of force by a police officer is transformed into a battery.” Id. But,
“ordinary incidents of [an] arrest . . . do not give rise to an
USCA11 Case: 21-11428        Date Filed: 11/30/2022      Page: 55 of 58




21-11428                Opinion of the Court                          55

independent tort.” Lester v. City of Tavares, 603 So. 2d 18, 19–20
(Fla. 5th DCA 1992).
       Baxter’s battery claim is no stronger than his unpersuasive
§ 1983 claim of excessive force. As we explained above, in arresting
Baxter, Deputy Lee used brief and restrained force—grabbing
Baxter, forcing him to the ground, and pulling his arm up—
necessary to subdue a resisting suspect. His use of force during the
arrest was entirely ordinary and does not give rise to a battery claim
under Florida law. See, e.g., Behm v. Campbell, 925 So. 2d 1070,
1073 (Fla. 5th DCA 2006) (affirming grant of summary judgment in
officers’ favor on battery claim where plaintiff’s claim “involve[d]
acts that [were] simply part of the arrest process and thus [did] not
involve a separate tort”). There is no genuine dispute of material
fact about whether Deputy Lee committed battery. He did not.
We affirm the district court’s grant of summary judgment on the
battery claim against Deputy Lee and the Jackson County Sheriff.24

                           IV. Conclusion
    For the reasons we have stated, we AFFIRM in part,
VACATE in part, and REMAND for further proceedings.
     In particular, we VACATE the district court’s summary
judgment on the § 1983 claim against Deputy Lee, but only with


24
  Because we find that there is no genuine dispute of material fact about
whether Deputy Lee committed battery, we need not consider whether
Deputy Lee would be entitled to statutory immunity.
USCA11 Case: 21-11428       Date Filed: 11/30/2022    Page: 56 of 58




56                     Opinion of the Court                21-11428

respect to the issue of whether Deputy Lee unlawfully prolonged
the traffic stop in violation of Baxter’s Fourth Amendment rights.
       We also VACATE the district court’s summary judgment on
the false imprisonment claim against both Deputy Lee and the
Jackson County Sheriff, but only with respect to the issues of
whether Deputy Lee tortiously detained Baxter by (1) unlawfully
prolonging the traffic stop and (2) arresting Baxter without
probable cause.
       We AFFIRM the district court’s summary judgment in all
other respects, as well its decision to exclude the witness statement
of Cory Finch.
USCA11 Case: 21-11428       Date Filed: 11/30/2022    Page: 57 of 58




21-11428 WILSON, J., concurring in part and dissenting in part      1

WILSON, Circuit Judge, concurring in part and dissenting in part:
        I concur with the Majority’s well-reasoned and thorough
analysis vacating the district court’s grant of summary judgment
on Baxter’s § 1983 claim. However, I write separately to dissent
from the Majority’s finding that there is no genuine dispute of ma-
terial fact concerning Baxter’s initial traffic stop.
       If, at the summary judgment stage, the evidence presented
by the parties creates any reasonable doubt, we are required to
credit the non-movant’s version of events regardless of whatever
the ultimate truth of the matter may be. See Morton v. Kirkwood,
707 F.3d 1276, 1280 (11th Cir. 2013). Under Baxter’s version of
events, Baxter was not swerving or crossing lines except to change
lanes safely. This plausible explanation is directly at odds with
Lee’s version of events, and therefore Baxter’s claim ought to sur-
vive summary judgment.
        The Majority, however, disagrees. The Majority finds Bax-
ter’s statement to Lee that he had been “trying to make a phone
call” sufficient to find Baxter conceded to driving erratically. How-
ever, Baxter’s statement is open to interpretation, and we are not
afforded the ability to conclusively interpret facts here. The final
inferences to be drawn from Baxter’s initial excuse are for the jury
at trial, not the courts at summary judgment. See Reeves v. Sand-
erson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000) (“Credi-
bility determinations, the weighing of the evidence, and the
USCA11 Case: 21-11428      Date Filed: 11/30/2022    Page: 58 of 58




2 WILSON, J., concurring in part and dissenting in part   21-11428

drawing of legitimate inferences from the facts are jury functions,
not those of a judge.” (quotation marks omitted)).
       For these reasons, I would also vacate the grant of summary
judgment for Baxter’s claim of an unlawful initial traffic stop and
therefore I respectfully dissent on this issue.